Citation Nr: 1236101	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-24 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for acute frequent dermatitis with systemic arthritis, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for acute frequent dermatitis with systemic arthritis, to include as due to exposure to herbicides.  The Veteran asserts he has had skin problems since returning from service.  See October 2010 RO Hearing Transcript, page 8.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  The Board finds that the Veteran is capable of establishing the continuity of his skin disease through the lay statements provided at his hearing, and that he is capable to describe symptoms he has experienced.  While skin symptomatology is capable of lay observation, the cause of such symptoms is more complicated.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As a result, the Board finds that further development is necessary.  VA has a duty to assist a claimant in obtaining evidence, including the procurement of pertinent records and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The duty to assist has not been met.  The Veteran has not yet been afforded a VA examination for his claimed disorder.  As a result, no medical opinion has been obtained regarding the nature and etiology of the claimed disorder.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records.

2.  Afford the Veteran a VA in-person examination for acute frequent dermatitis with systemic arthritis.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment records.  All necessary testing should be conducted.  All current skin disorders should be noted.

For each skin disorder diagnosed, the examiner should specifically offer an opinion as to whether it is at least as likely as not that the disorder is causally or etiologically related to service, to include exposure to herbicides.

Also, please offer comments and an opinion on whether the Veteran was misdiagnosed previously with discoid lupus erythemetous.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his skin disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

4.  After all of the above actions have been completed, readjudicate the claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


